Citation Nr: 0726806	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-07 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a thyroid disorder, 
claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from March 1977 to May 1989.  
The veteran also had service in the Army Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that the veteran requested a hearing before a 
decision review officer (DRO) in connection with this current 
claim.  The veteran testified at the hearing, which was held 
in March 2004.  The hearing transcript is of record. 


FINDINGS OF FACT

1.  The veteran was not treated with radiation for a keloid 
on the left earlobe.

2.  A thyroid disorder was not present during service, and 
any current thyroid disorder has not been attributed by 
competent evidence to any event, injury, or disease during 
service.


CONCLUSION OF LAW

A thyroid disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Facts and Analysis

In this case, the veteran contends that she was treated with 
radiation for a keloid on her left earlobe in 1980-81 while 
in service.  The veteran also contends that this radiation 
treatment eventually resulted in a thyroid disorder which 
required the surgical removal of part of her thyroid gland.

The veteran testified at the DRO hearing in March 2004 that a 
keloid formed on her left ear after she got her ears pierced 
in college.  The veteran testified that she underwent an 
operation to have tissue removed from the ear, but that the 
keloid formed again shortly after she entered service.

The Board has reviewed all of the evidence of record in this 
case.  Service medical records (SMRs) dated November 1976 
show that the veteran was afforded a clinical evaluation and 
physical examination prior to entering service.  The clinical 
evaluation was essentially normal and the veteran described 
her health as being "good" at that time.  The veteran also 
provided a medical history in which she denied ever having 
ear problems, growths or cysts, or a thyroid problem.

The Board notes that the first reference to in-service 
treatment of a keloid appears in an SMR dated May 1977.  The 
examiner diagnosed the veteran as having a keloid on the left 
earlobe and injected it with Aristocort at that time.  The 
earlobe was re-injected a number of other times in 1977. 

In March 1979, the veteran sought additional in-service care 
for the recurring keloid.  The treating physician injected 
the veteran's earlobe with Kenalog and Xylocaine, and advised 
the veteran to return for a follow-up appointment in four 
weeks.  

The veteran was given a clinical evaluation and physical 
examination in June 1979 for the purpose of determining 
eligibility for Officer Candidate School (OCS).  The clinical 
evaluation was normal and the veteran described her health as 
"excellent" at that time.  The veteran provided a medical 
history in which she denied ever having growths or cysts, or 
a thyroid problem.  

In an SMR dated March 1981, a dermatologist recommended that 
the veteran undergo plastic surgery excision to remove the 
keloid.  The dermatologist indicated that the veteran's 
earlobe should be injected post-surgically with steroids as 
it healed.  The veteran had the keloid excised in July 1981, 
and the SMR associated with the excision indicated that the 
earlobe was injected with intralesional triamcinolone.  The 
dermatologist prescribed the use of compression earrings as 
well.  The veteran returned for a follow-up appointment 
approximately one week later.  At that time, the 
dermatologist injected the veteran's earlobe with Kenalog.  
The veteran subsequently returned for another follow-up 
appointment two weeks after the excision.  The dermatologist 
noted that the wound was healing well at that time, and that 
there was no evidence of hypertrophy or keloid formation.  

The veteran testified in the March 2004 DRO hearing that she 
received three or four radiation treatments after the keloid 
excision at the Portsmouth Naval Hospital.  
The Board observes that the veteran has submitted a "buddy" 
statement from a former student at the Portsmouth Naval 
School of Health and Sciences in support of her claim.  The 
author of the statement indicated that the veteran was seen 
as a patient at the hospital during the period March - 
September 1981.  The author stated that she saw and spoke 
with the veteran while the veteran was en route to scheduled 
appointments.  The Board finds that this "buddy" statement 
lacks probative value, however, because it is silent as to 
whether the veteran received radiation treatments for the 
keloid.

The Board observes that the veteran underwent a clinical 
evaluation in May 1986 for retention purposes.  The clinical 
evaluation was essentially normal, and there is no reference 
to a keloid or thyroid disorder noted.  Additionally, the 
Board notes that a clinical evaluation from the veteran's 
reserve service dated August 1991 is included in the claims 
file.  The clinical evaluation was essentially normal at that 
time and the veteran provided a medical history in which she 
denied ever having growths or cysts, or a thyroid problem.  
The Board notes that there are no references to radiation 
treatment for the keloid contained in the veteran's SMRs.

The Board notes that the first pertinent post-service VA 
treatment note is dated April 2000.  The VA physician 
administered a neck ultrasound, and the impression at that 
time was that the findings were consistent with a 
multinodular goiter that affected the right thyroid gland 
more than the left thyroid gland.  In October 2000, a VA 
physician's assessment was "multinodular goiter which is 
involving the right more than the left thyroid gland, and Hx 
of radiation exposure secondary to treatment of a keloid on 
RT ear back in '81."  

In February 2001, the veteran underwent a subtotal 
thyroidectomy at a VA medical facility.  According to the VA 
pathology report dated February 2001,  the veteran was 
diagnosed as having nodular hyperplasia with lymphocytic 
thyroiditis.

After reviewing all of the evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's current thyroid disorder is 
related to service.  The Board acknowledges that the veteran 
indicated in an April 2000 VA treatment note that she had a 
history of radiation exposure secondary to treatment of a 
keloid on her ear.  However, the fact that the examiner 
reported the veteran's own account of the etiology of her 
thyroid disorder in her medical records is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court of Appeals for Veterans Claims held:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by additional medical comment 
by that examiner, does not constitute 
"competent medical evidence" . . . 
[and] a bare transcription of lay 
history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.  

The Board notes that the physician reported that she had 
radiation therapy on her right ear.  That history is 
inaccurate as the service medical records clearly reflect 
non-radiation therapy for the keloid of the left ear in 
service.  Accordingly, this medical evidence is not probative 
evidence to support the veteran's claim.  

Post-service VA treatment records demonstrate that the 
veteran has a current thyroid disorder.  However, the 
veteran's claim ultimately fails pursuant to Hickson because 
there is no evidence of in-service incurrence or aggravation 
of a disease or injury, and no medical evidence of a nexus 
between service and the present disability.  Furthermore, the 
veteran's thyroid disorder was not diagnosed until 
approximately 11 years after discharge from service.  The 
weight of competent, probative evidence establishes that a 
thyroid disorder was not present during the veteran's 
military service and, that the condition is not otherwise 
attributable to service.  Accordingly, the Board finds that 
the veteran's thyroid disorder was not incurred in or 
aggravated by service.

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated April 2003 informed the veteran of the type of 
evidence needed to substantiate her service connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of her claim and what evidence VA 
would attempt to obtain on her behalf.  While the letter did 
not explicitly ask that the veteran provide any evidence in 
her possession that pertains to the claim, as per 
§ 3.159(b)(1), she was advised of the types of evidence that 
could substantiate her claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in her possession.  

The veteran also received additional notice by way of the 
VCAA notification in July 2003.  This letter informed the 
veteran of the type of evidence needed to substantiate her 
service connection claim as well as an explanation of what 
evidence the veteran was to provide to VA in support of her 
claim and what evidence VA would attempt to obtain on her 
behalf.  The letter also notified the veteran of the status 
of her appeal and contained information about the evidence 
received by the RO in support of the claim.

While the RO's April 2003 and July 2003 letters were issued 
after the rating decision, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement is 
harmless error. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any Agency of Original Jurisdiction (AOJ) 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice with respect to that claim does not nullify the rating 
action upon which this appeal is based, and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because she was given sufficient 
time to submit and/or identify any and all evidence necessary 
to substantiate the service connection claim.  Moreover, 
after the notice was provided, the case was readjudicated and 
a statement of the case was provided to the veteran in 
February 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the effective date to be assigned are 
rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence she is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, she is 
found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained. 

Pursuant to the United States Court of Veterans Claims 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the first element to be addressed when determining whether a 
VA examination is required to substantiate the veteran's 
service connection claim is whether there is competent 
evidence of a current disability.  The medical records 
indicate that the veteran has current disability.  The second 
element to be addressed is whether the evidence establishes 
that the veteran suffered an in-service event, injury or 
disease.  In this case, the veteran claims that her thyroid 
disorder is related to in-service radiation treatment she 
purportedly received for a keloid on her left earlobe.  
However, the service medical records do not reflect any 
treatment for the keloid with radiation; rather, the keloid 
was treated with various steroid injections.  The third 
element is whether the evidence indicates that a disability 
may be associated with service or another service-connected 
disability.  In this case, there is no competent evidence 
linking a thyroid disorder to any incident of service.  As 
the Board ultimately finds in this case that the 
preponderance of the evidence weighs against the veteran's 
claims for service connection, a VA examination is not 
required in this case.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required


ORDER

Service connection for a thyroid disorder is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


